DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Responsive to correspondence
This office action is in response to correspondence filed on 01/30/2020.


Information Disclosure Statement
                The information disclosure statement filed 01/30/2020 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 01/30/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Publication number 2016/0369784 A1 to BROWN (BROWN).

Re: Claim 1:
BROWN discloses:
An actuator (See Figs. 1, 4-6) comprising:
at least one strand (See Figs. 1, 4-6: ¶ 0025: at least one strand 112 made of shape memory alloy material) made of shape memory material (SMM) and having a length that is variable between a first length corresponding to a contracted state of the SMM strand and a second length corresponding to an extended state of the SMM strand, one of the contracted and extended states being an undeformed state and the other one thereof involving a predetermined lengthwise deformation of the SMM strand from the undeformed state (this is inherent property of shape memory material which contract on heating and expands on cooling i.e. austenitic and martensitic states which is well known in the art), wherein the SMM strand is arranged to return to the undeformed state from the state involving a predetermined lengthwise deformation when it is heated to a predetermined temperature (this is inherent property of shape memory material which contract on heating and expands on cooling i.e. austenitic and martensitic states which is well known in the art), the SMM strand comprising a fixed end attached to a fixed mechanical interface (See Figs. 1, 4-6: ¶0025: end fitting 114 may be attached to a fixed surface) of a support structure (See Figs. 1, 4-6: ¶0025: support structure 114), and a moving end attached to a mobile mechanical interface (See Figs. 1, 4-6: ¶0025: end fitting 115 may be configured to attach to a driven unit ) movable between first and second positions in such a way that the mobile interface 
wherein the coiled heating wire forms a circular helix, the pitch of which is arranged  to increase along with the length of the strand when the length of the strand changes from the first length to the second length, and arranged to decrease along with the length of the strand when the length of the strand changes from the second length to the first length (See Figs. 1, 4-6: ¶0025- ¶0028: where coil spring 120 is able to induce heat into SMA member 110 without direct contact, further it is desirable to apply substantially uniform heat along the length of SMA member 110, therefore, the length of coil spring 120 may correspond (e.g., be substantially equal) with the length of SMA member 110), and wherein the uniform slope of the circular helix is selected so as to avoid any substantial change of the arc length of the circular helix caused by the SMM strand (See Figs. 1, 4-6:  112) extending from the first length to the second length or contracting from the second length to the  first length (See Figs. 1, 4-6: the claimed limitation is well explicated in ¶0025- ¶0028 ¶0032: discloses the length of coil spring 120 may correspond (e.g., be substantially equal) with the length of SMA member 110, further this feature is implied, the heating wire 120 is wound around the strand 112 and therefore its pitch increases whenever the strand elongates, the constant slope of which is selected so as to avoid any substantial change of the arc length of the circular helix caused by the SMA strand extending from the first length to the second length or contracting from the second length to the first length , this is also implied that, the electrical heating wire does not have shape memory properties and therefore it does not 

Re: Claim 10:
BROWN discloses:
The actuator according to claim 1, further comprising a bistable mechanism arranged so as to convert back and forth movements of the mobile mechanical interface (See Figs. 1, 4-6: mobile interface 450) between the first and second positions (See Figs. 1, 4-6: as shown in figures 4-6 and described in ¶ 0037) into displacements of a mechanical output interface (See Figs. 1, 4-6:   mechanical output interface 416) in one direction or the other between two distinct stable positions (See Figs. 1, 4-6: as shown in figures 4-6 and described in ¶0037).

Re: Claim 13:
BROWN discloses:
The actuator according to claim 1, wherein a first piece of thermally insulating material (See Figs. 1, 4-6: ¶0031) is intercalated between the fixed end of the SMM strand and the fixed mechanical interface, and a second piece of thermally insulating material (28b) is intercalated between the moving end and the mobile mechanical interface (See Figs. 1, 4-6: ¶0031: coil spring 120 is electrically isolated from SMA member 112/412/110/410, attachment point(s) between coil spring 120 and end fittings 114/414 or 115/415 may be insulated ).

Re: Claim 14:
BROWN discloses:
The actuator according to claim 1 , wherein the SMM is Cu-Al-Ni (See Figs. 1, 4-6: ¶0025).

Re: Claim 15:
BROWN discloses:
The actuator according to claim 14, wherein the SMA strand is made of a single crystal of Cu-Al-Ni (See Figs. 1, 4-6: ¶0025).

Re: Claim 16:
BROWN discloses:
The actuator according to claim 1, wherein the SMM is Ni-Ti (See Figs. 1, 4-6: ¶0025).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3-6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2016/0369784 A1 to BROWN (BROWN) as applied to claim 1 above combined with the following reasons.


Re: Claim 2:
BROWN discloses:
The actuator according to claim 1, wherein the uniform slope of the circular helix is selected so that any change of the arc length of the circular helix caused by the SMM strand (See Figs. 1, 4-6: 112) extending from the first length to the second length, or contracting from the second length to the first length (See Figs. 1, 4-6: ¶0027), amounts to no more than 0.2%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different percentage values between the first length for extending and second length of contracting of the shape memory material as a matter of design choice, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed specific percentage value of 2% between the first length for extending and second length of contracting of the shape memory material, since it does not produce an unpredicted result, and the specific range claimed would just provide the applicant with an desired percentage ration between the first length for extending and second length of contracting of the shape memory material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A)

Re: Claims 3-5 , 18-20:
BROWN discloses:
The actuator according to claim 1 , wherein, when the length of the SMM strand (See Figs.1, 4-6: shape memory material strand 112) is the first length (See Figs.1, 4-6: in contraction state) , the magnitude of the uniform slope b/a of the circular helix is comprised in the following interval:
                        
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                            =
                            2
                            
                                
                                    
                                        Ɛ
                                        +
                                        1
                                        -
                                        δ
                                    
                                    
                                        Ɛ
                                        (
                                        Ɛ
                                        +
                                        1
                                        )
                                        (
                                         
                                        Ɛ
                                        +
                                        2
                                        )
                                    
                                
                            
                        
                    ±.07
2%                        
                            ≤
                        
                     Ɛ                         
                            ≤
                        
                     4% and (δ                        
                            <
                        
                     Ɛ+1) in claims 3, 18

                        
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                            =
                            2
                            
                                
                                    
                                        Ɛ
                                        +
                                        1
                                        -
                                        δ
                                    
                                    
                                        Ɛ
                                        (
                                        Ɛ
                                        +
                                        1
                                        )
                                        (
                                         
                                        Ɛ
                                        +
                                        2
                                        )
                                    
                                
                            
                        
                    ±.05
5%                        
                            ≤
                        
                     Ɛ                         
                            ≤
                        
                     7% and (δ                        
                            <
                        
                     Ɛ+1) in claims 4, 19

                        
                            
                                
                                    b
                                
                                
                                    a
                                
                            
                            =
                            2
                            
                                
                                    
                                        Ɛ
                                        +
                                        1
                                        -
                                        δ
                                    
                                    
                                        Ɛ
                                        (
                                        Ɛ
                                        +
                                        1
                                        )
                                        (
                                         
                                        Ɛ
                                        +
                                        2
                                        )
                                    
                                
                            
                        
                    ±.03
8%                        
                            ≤
                        
                     Ɛ                         
                            ≤
                        
                     10% and (δ                        
                            <
                        
                     Ɛ+1) in claims 5, 20

Claims 3-5 and 17-18 define the magnitude of the uniform slope of the circular helix during the first length in terms of a mathematical formula involving two parameters Ɛ and δ, however this is merely an attempt to define the slope in terms of a range of values. 
BROWN discloses a helical spring which has a magnitude of uniform slope of the circular helix, since it is well known in the art that helical springs are formed of a magnitude of uniform helix, further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ratios of a magnitude of uniform slope of the circular helix as a matter of design choice, specifically when instant application does not disclose any criticality obtained as a result of claimed specific ratio of a magnitude of uniform slope of the circular helix, and the specific ranges claimed would just provide the applicant with a desired magnitude of uniform slope ratio between the first length for extending and second length of contracting of the shape memory material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A)

Re: Claim 6:
BROWN discloses:
 The actuator according to claim 1, wherein the uniform slope of the circular helix is between 0.62 and 0.76 when the length of the SMM strand (See Figs. 1, 4-6: 112) is the first length (See Figs. 1, 4-6: ¶0027).
BROWN discloses a helical spring which has a uniform slope of the circular helix, since it is well known in the art that helical springs are formed of a uniform slope of the circular helix, although BROWN is silent regarding specific range of uniform slope of the circular helix between 0.62 and 0.76, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different range of uniform slope of the circular helix as a matter of design choice, specifically when instant application does not disclose any criticality obtained as a result of claimed specific range of uniform slope of the circular helix, and the specific ranges claimed would just provide the applicant with a desired range of uniform slope of the circular helix between 0.62 and 0.76, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A)


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2016/0369784 A1 to BROWN (BROWN) as applied to claim 1 above, and further in view of U.S Patent number 5127228 to SWENSON (SWENSON).

Re: Claim 11:
BROWN discloses:
The actuator according to claim 1, BROWN discloses all the limitations of claim 1, including wherein the electrical means (BROWN: See Figs.1, 4-6: ¶0031: electrical means 130/430) for heating the strand (BROWN: See Figs.1, 4-6: 112), BROWN does not explicitly disclose:
 comprise a switch arranged in such a way as to turn off the electrical means once the SMM strand has returned to the undeformed state from the state involving a predetermined lengthwise deformation.
However, SWENSON teaches:
comprise a switch (SWENSON: See Fig.1: switch 24 to to turn off the electrical means once the SMM strand has returned to the undeformed state from the state involving a predetermined lengthwise deformation) arranged in such a way as to turn off the electrical means once the SMM strand has returned to the undeformed state from the state involving a predetermined lengthwise deformation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure BROWN to include the teachings of SWENSON, because SWENSON teaches that this configuration provides the benefit of activating or deactivating the supply of electric current.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2016/0369784 A1 to BROWN (BROWN) as applied to claim 1 above, and further in view of U.S Patent number 4790624 to VAN HOYE et al. (VAN).

Re: Claim 17:
BROWN discloses:
The actuator according to claim 1, BROWN discloses all the limitations of claim 1, BROWN is silent regarding:
wherein the heating wire is made of Ni-Cr.
However VAN teaches: 
wherein the heating wire is made of Ni-Cr (VAN: See Fig.16: col. 15 lines 26-29)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ electric heating wires made of Ni-Cr, which is beneficial for high degree of resistivity, further an express suggestion to substitute one equivalent material for another is not necessary to render such substitution obvious.  See MPEP 2144.06.

Allowable Subject Matter and Prior Art
Claim (s) 7-9, 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2016/0369784 A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 7:  “wherein the strand is made from an electricity-conducting shape memory metal alloy (SMA) , wherein a first end of the heating wire is electrically connected to the strand near the moving end, the fixed end of the strand being connected to one of the poles of a power supply, and wherein the second end  of the heating wire is connected to the other pole of the power supply.” in combination with limitations of base claim and any intervening claims.
Re: Claim 8: “wherein the electrical heating means comprise a plurality of heating wires connected in parallel and forming a set of congruent circular helices having the same axis” in combination with limitations of base claim and any intervening claims.
Re: Claim 9: “further comprising a plurality of SMM strands arranged in parallel, each strand comprising a fixed end attached to the fixed mechanical interface (12) and a moving end attached to the mobile mechanical interface.” in combination with limitations of base claim and any intervening claims.
Re: Claim 12: “further comprising a mechanical stopper against which a bumper element of the mobile mechanical interface is arranged to abut when the SMM strand has reached its predetermined lengthwise deformation from the undeformed state” in combination with limitations of base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746 
February 5, 2022